Citation Nr: 0110203	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to wavier of an overpayment of improved 
disability pension benefits in the amount of $4,368.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from March 1951 to March 
1954, and from September 1960 to September 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 decision of the Des 
Moines, Iowa, Committee on Waivers and Compromises (the 
Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in Atlanta, Georgia, presently 
has jurisdiction over this case.

No further action will be taken with regard to the 
appellant's request for a hearing before the Board.  He did 
not appear for his hearing scheduled on November 15, 2000, 
and no explanation for his failure to report or a request to 
schedule a new hearing has been offered as of date of this 
decision.


REMAND

The appellant's waiver claim was denied on the basis of fault 
of the debtor, one of the several elements under the standard 
of "Equity and Good Conscience," 38 C.F.R. § 1.965 (2000).  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and VA.  In making this 
determination, consideration is given to the following 
elements, which are not intended to be all inclusive: (1) 
Fault of debtor; (2) Balancing of faults between debtor and 
VA; (3) Undue hardship; (4) Defeat the purpose for which 
benefits were intended; (5) Unjust enrichment; and, (6) 
Changing position to one's detriment by reliance on VA 
benefits through relinquishment of a valuable right or 
incurrence of a legal obligation.  See also Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  When he filed his waiver claim 
in May 1999 he claimed that he was financially unable to pay 
back the pension overpayment assessed against him.  However, 
in denying waiver of the overpayment, the Committee noted 
that the element of undue hardship was not for consideration 
because he failed to submit a completed Financial Status 
Report (VA Form 4-5655).
However, the Board believes the appellant should be afforded 
another opportunity to submit a Financial Status Report.  
Review of the record shows that he may have been confused as 
to his obligation to submit the aforementioned VA Form 4-5655 
after initially offering to pay back the pension overpayment 
in October 1999 in $200 monthly installments, but then 
changing his mind and requesting a hearing before the 
Committee when he found out that his pension award was 
terminated, which apparently negated his plan to accept a 
reduced monthly pension check while the debt was recouped.  
With respect to his hearing request, the Board infers that 
having abandoned his repayment plan, he intended to testify 
as to his inability to pay back the overpayment due to 
financial hardship.  Unfortunately, he failed to appear for a 
hearing scheduled before the Committee in February 2000 
because he was sick, and then again in March 2000 after the 
RO re-scheduled the hearing.  No further development efforts 
were thereafter initiated by the RO to obtain financial 
information from the appellant.  Nevertheless, as the newly 
enacted Veterans Claims Assistance Act (VCAA) of 2000 
redefines the obligations of VA with respect to the duty to 
assist, the Board finds that further development action is 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The appellant should be afforded 
another opportunity to submit a VA Form 
4-5655, Financial Status Report, with any 
additional supporting documentation 
regarding his current monthly income and 
expenses.  Reasonable efforts to document 
the actions taken should be made.  Also, 
any lack of response or failure to 
cooperate on the part of the appellant 
should be clearly documented in the file.  
The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

2.  Following completion of the above, 
the Committee should readjudicate the 
issue on appeal and in connection 
therewith, discuss all evidence received 
since the April 2000 statement of the 
case.  To this end, full consideration 
should be given to all elements of the 
principles of equity and good conscience 
set forth by 38 C.F.R. § 1.965(a).  A 
formal, written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and associated with the 
claims folder.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. 
§ 19.31, which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
reflect detailed reasons and bases for 
the decision reached.  The RO should then 
provide the appellant an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


